DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Comments
The examiner notes the determination that a transducer is a transducer directed at a user as claimed in claims 16,28,35, is read as enabled by and based on the determination of an indication of a relative orientation of the user to the cluster of loudspeaker transducers as obtained by positioning system 404, in combination with the determination of a certainty, confidence, or probability that a particular speaker is oriented in a line of sight to a user’s current position and orientation as described in the specification pages 18 and 19.
Positioning system 404 is drawn to the structure of the device 404 disclosed in fig. 7a as read by the system of 7b
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 16-35 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed signal processing in the prior art adaptive audio rendering systems that render audio based on the relative positioning of the listener and the loudspeakers. 

			




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
January 28, 2022